Exhibit 10.3
Idenix Pharmaceuticals, Inc.
60 Hampshire Street
Cambridge, Massachusetts 02139
23 January 2009
Novartis Pharma AG
Forum 1
Novartis Campus
CH-4056 Basel
Switzerland

Attention:   Joseph Jimenez
Chief Executive Officer

Gentlemen,
We refer to:

(a)   the Stock Purchase Agreement dated 21 March 2003 between Idenix
Pharmaceuticals, Inc. (“Idenix”), Novartis Pharma AG (“Novartis”), and certain
other parties to that agreement (the “Purchase Agreement”); and   (b)   the
letter from Idenix to Novartis of the same date relating to Novartis’ right
regarding the appointment and removal Idenix’ Chief Financial Officer and other
matters (the “Letter”).

We refer also to the Financing (as defined in the Waiver and Consent), and to
Novartis’ waiver of certain rights and grant of certain consents to Idenix under
the Amended and Restated Stockholders’ Agreement dated 27 July, 2004 among
Idenix, Novartis, and certain other parties to that agreement (“Stockholders’
Agreement”), solely in connection with the Financing, as set out in a Waiver and
Consent dated as of the date of this letter between Idenix and Novartis (the
“Waiver and Consent”).
In partial consideration of Novartis’ Waiver and Consent to the proposed
Financing, Idenix and Novartis agree that:

1.   The IPO (as defined in the Letter) took place in 2004 and the members of
Idenix’s board of directors designated by Novartis approved the IPO.   2.   The
reference to “50%” in clause (y) of paragraph 2 of the Letter is hereby amended
to “forty percent (40%)”.   3.   Except as amended by this letter, the Letter,
including paragraph 3 which sets out Idenix’ agreement with regard to its
practice in connection with the preparation of financial statements and reports,
remains in full force and effect.

This letter is subject to and interpreted in accordance with the substantive
laws of the

 



--------------------------------------------------------------------------------



 



2

State of New York.
If the above correctly states the agreement between Idenix and Novartis, please
countersign this letter in the space indicated below, whereupon this letter
shall constitute a binding agreement between Idenix and Novartis.
Yours sincerely,
IDENIX PHARMACEUTICALS, INC

                By:   /s/ Jean-Pierre Sommadossi       Jean-Pierre Sommadossi,
Ph.D.
Chairman of the Board and Chief Executive Officer    

Acknowledged and agreed as of the date of this letter:
NOVARTIS PHARMA AG

                By:   /s/ Neil Johnston       Name:  Neil Johnston      
Title:  Head of Finance, Global Business Development & Licensing            
By:   /s/ Penny Ho       Name:  P.A. Ho       Title:  Senior Legal Counsel      